Citation Nr: 1440803	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a bilateral shoulder disorder, to include status post rotator cuff repairs.

4.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) or active duty from April 1986 to September 1986; January 1988 to January 1990; and January 1991 to May 1991, with additional periods of service in the Marine Reserves.  Among his decorations was the Southwest Asia Service Medal.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, that denied entitlement to service connection for the claimed disabilities.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on July 20, 2010.  A copy of the hearing transcript has been associated with the file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 
This matter was previously before the Board in November 2010 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issues being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a June 2014 Written Brief Presentation, the Veteran's representative appears to raise the issue of service connection for a gall bladder disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  The issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is  referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such file reveals that a Written Brief Presentation was submitted in June 2014 on behalf of the Veteran by his representative.  All documents contained in the paperless claims files have been considered by the Board in adjudicating this matter.

The issues of service connection for a left knee disorder and irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In the June 2014 Written Brief Presentation, the Veteran's representative 
indicated that the Veteran's claim of service connection for an acquired mental disorder was granted in December 2011, and therefore, was no longer an issue on appeal.

2.  A current bilateral shoulder disorder is not causally or etiologically related to service, and is not presumed to have occurred during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the establishment of service connection for a bilateral shoulder disorder, to include status post rotator cuff repairs, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013).

Prior to promulgation of a decision in the appeal, the June 2014 Written Brief Presentation, the Veteran's representative indicated that the Veteran's claim of service connection for an acquired mental disorder was granted in December 2011, and therefore, was no longer an issue on appeal.  As the Veteran's representative has indicated that the Veteran is satisfied that the grant of service connection for an acquired psychiatric disorder satisfies his appeal as to the issue of service connection for PTSD, the issue has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for PTSD, and the appeal is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2005, May 2005, August 2005, May 2008, January 2009, October 2009, November 2009, February 2010, November 2010, and December 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in January 2010, in pertinent part, to obtain outstanding VA and private treatment records.  Thereafter, additional treatment records were associated with the claims file.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection for a Bilateral Shoulder Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be 
established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During the November 2010 hearing, the Veteran asserted that he has a current bilateral shoulder disability that is the result of a motor vehicle accident during his period of active service.  Specifically, he described that he had been driving a tractor trailer when the brakes gave out and he struck the rear of another tractor trailer.  He added that he was treated in sick call during service, and then in various facilities following service.

Service treatment records confirm that the Veteran was involved in a motor vehicle 
accident in August 1989, wherein, in pertinent part, he reported pain and stiffness in the neck and shoulders.  There was no diagnosis made regarding the shoulders.
  
Following service, private medical records from Germantown Orthopaedic Associates, Limited, dated in February 1997, show that the Veteran reported an eight month history of bilateral shoulder pain.  He indicated that his job as a machine operator involved jumping off of a two foot platform, although he did not recall any specific injury. 

Private medical records from Rheumatology Associates dated in April 1997 show that the Veteran reported a 10 month history of pain in his shoulders pursuant to his employment as a machine operator which required frequent lifting of 30 to 40 pounds.  The examining physician indicated that the cause of the shoulder pain was not certain.

A private medical record from R. J. Mandel, M.D., dated in May 1999, shows that the Veteran presented with a couple year history of progressive bilateral shoulder pain.  He was said to be particularly bothered by heavy lifting or by overhead use.  He was determined to have rotator cuff tears.

A private medical record from Vincent DiStefano, M.D., dated in July 1999 shows that the Veteran reported being out of work for approximately six weeks due to bilateral shoulder pain resulting from mostly overhead activity as a machine operator.  He was diagnosed with bilateral rotator cuff tears, with extensive cuff degeneration.

Private surgical treatment records from Chestnut Hill Hospital dated in October 2000 and February 2001 show that the Veteran underwent arthroscopic right and left shoulder repair.

A VA outpatient treatment record dated in September 2009 shows that the Veteran reported a two week history of pain in the shoulders while undergoing physical labor, lifting, and pulling objects at work.
A VA examination report dated in November 2009 shows that the examiner reviewed the Veteran's entire claims file and physically examiner the Veteran.  The diagnosis was degenerative arthritis of the acromioclavicular joints in both shoulders.  The examiner opined that the Veteran's current bilateral shoulder disorder was less likely as not related to the accident that he had in service.  The examiner explained that there was no other documentation about any shoulder injury in service, and that there had been no evidence of a continuity of treatment for a shoulder condition from 1989 to 1997.

VA outpatient treatment records dated through November 2013 show ongoing intermittent reports of right and left shoulder pain.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral shoulder disorder.  As noted above, while there is evidence of reported shoulder pain in service following a motor vehicle accident in August 1989, there was no diagnosis of any disability made during service and no subsequent in-service complaints or treatment.  In this regard, service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In various correspondence and in his November 2010 testimony, the Veteran has asserted that his current bilateral shoulder disorder is the result of the in-service motor vehicle accident.  However, following service, it is not until February 1997 that the Veteran reported bilateral shoulder symptoms, and this he related to an eight month employment related history.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since service, can be considered as evidence against a claim.

The Board finds probative the November 2009 opinion of the VA examiner that stated that the Veteran's current bilateral shoulder disorder was not directly related to his period of active service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

There is also no medical evidence of record to establish that the Veteran had manifested arthritis of the shoulders within one year following separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also finds that the Veteran's reports during the course of his claim of bilateral shoulder problems since service to lack credibility.  This is because his statements made in the context of his current claim and appeal are inconsistent with those made when seeking treatment after service.  In this regard, in reports of medical history in April 1997, May 1999, July 1999, and September 2009, he endorsed that shoulder problems were of recent onset or first occurred many years after service.  As between his reports made contemporaneous to treatment, where there is no reasonable motivation for providing inaccurate information and the report was not subject to the effects of time on memory, and his reports made in the context of seeking monetary benefits from VA, the Board finds the reports made during treatment to be more probative.  The inconsistency in the present reports compared to the treatment  reports is the basis for the Board's finding that his present reports are not credible.

The Board has considered the statements of the Veteran, as well as the lay evidence of record, in support of his claim.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to arthritis is commonly known and, therefore, the Veteran's testimony that his diagnosed arthritis is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In this case, the VA examiner considered the Veteran's inservice injury and concluded that it was not likely that current shoulder disability was related.  This conclusion was made after considering the Veteran's symptoms and his clinical history.  This evidence is more probative than the Veteran's assertions.  

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.


ORDER

The appeal as to the issue of service connection for PTSD is dismissed.

Service connection for a bilateral shoulder disorder, to include status post rotator cuff repairs, is denied.


REMAND

In the June 2014 Written Brief Presentation, the Veteran's representative appears to be introducing an additional theory of entitlement to service connection - specifically, that it was secondary to the service-connected patellofemoral degenerative disease of the right knee.  Proceedings before VA are nonadversarial and VA's obligation to analyze a claim goes beyond the arguments explicitly made.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).  As the service-connected right knee disability may potentially impact any current left knee disability, an opinion should be obtained as to whether such disability is either caused or aggravated by the service-connected right knee disability.

With regard to the issue of service connection for irritable bowel syndrome, the issue was denied by the agency of original jurisdiction, in part, because there was no confirmed diagnosis of irritable bowel syndrome.  The most recent VA examination addressing this issue in November 2009 reiterated this.  However, a VA outpatient treatment record dated in January 2011 shows that the Veteran was assessed with controlled irritable bowel syndrome.  Additionally, a private medical record from F. H, Cohen, M.D., dated in December 2010, suggests that the Veteran has gastrointestinal control problems that were related to his psychiatric disorder.  As such, the Board finds that the Veteran be afforded a contemporaneous VA examination so as to assess the precise nature and etiology of his asserted disorder. 
When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination to determine the etiology of his asserted left knee disability.  The claims file,  including a copy of this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.  All tests deemed necessary by the examiner must be conducted.  

The examiner is directed to answer all of the following questions as definitively as possible:

Is it at least as likely as not that the Veteran's asserted left knee disorder had its onset in service, that arthritis of the left knee had its onset in the year immediately following a period of active duty, or is a left knee disorder otherwise the result of a disease or injury in service?

If not, is it at least as likely as not that the Veteran's asserted left knee disorder was caused or aggravated by his service-connected right knee disability?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a left knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for the opinions given must be provided.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination, conducted by a physician, to determine whether the asserted gastrointestinal disorder, to include asserted irritable bowel syndrome, constitutes a medically unexplained chronic multisystem illness, a functional gastrointestinal disorder, or is otherwise related to service. All indicated tests and studies should be conducted. The claims file, including this remand, must be sent to the examiners for review; consideration of such should be reflected in the completed examination report. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's gastrointestinal symptomatology or irritable bowel syndrome constitutes:

(a) a medically unexplained chronic multisystem illness (i.e. a cluster of signs or symptoms; a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities). If so, the examiners should also describe the manifestations of the illness and its severity.

(b) a functional gastrointestinal disorder or;

(c) a disease or disability that otherwise had its onset in service or is related to a disease or injury in service.

(d) was caused (in whole or in part) by his service-connected adjustment disorder with mixed anxiety and depressed mood?

(e) is aggravated (permanently worsened) by his service-connected adjustment disorder with mixed anxiety and depressed mood?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a gastrointestinal disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for the opinions given must be provided.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


